Exhibit 10.125

 

EXECUTIVE SEVERANCE AGREEMENT

 

This Executive Severance Agreement (the “Agreement”), dated as of February 27,
2009, is made and entered into by and between Paul Ross (“Executive”) and Meade
Instruments Corp., a Delaware corporation (the “Company”).

 

RECITALS

 

A.                                   Executive has served as Senior Vice
President - Finance and Chief Financial Officer of the Company.

 

B.                                     The terms and conditions of Executive’s
employment with the Company are governed by an Employment Agreement, dated as of
July 13, 2007 (the “Employment Agreement”), by and between the Company and
Executive.

 

C.                                     The parties desire that the Employment
Agreement be terminated effective as of April 1, 2009 (the “Separation Date”).
Accordingly, Executive and the Company desire to enter into this Agreement to
set forth in detail, among other things, the payments Executive is entitled to
receive in connection with such termination from the Company.

 

NOW, THEREFORE, in consideration of the covenants undertaken in the Agreement,
the Company and Executive agree as follows:

 

AGREEMENT

 

1.                                       Termination of Employment Agreement. 
On the Separation Date, the Employment Agreement shall terminate; provided,
however, that notwithstanding anything to the contrary in this Agreement,
Sections 7 (Confidential Information), 8 (Inventions and Patents),
9 (Non-Competition), 10 (Non-Solicitation of Customers), 11 (Noninterference
with Employees), 12 (Assistance in Patent Applications) and 13 (Indemnity) of
the Employment Agreement, which are incorporated herein by reference, shall
continue to apply in accordance with their terms.  Executive hereby resigns from
any position he may have as a director or officer with the Company or any
affiliate of the Company.

 

2.                                       Severance Payments.  In connection with
the termination of the Employment Agreement and for his obligations to the
Company under this Agreement, including, without limitation, the Non-Competition
obligations set forth in the Employment Agreement, the Company hereby agrees to
pay Executive on the Separation Date a lump sum cash payment equal to Two
Hundred Sixty Thousand Dollars ($260,000) (the “Severance Payment”).

 

3.                                       Company Property.  Executive agrees to
return all Company property to the Company on the Separation Date, including,
without limitation, product samples or other Company equipment of a material
nature, confidential company documentation, or any company records; provided,
however, Executive can retain his office computer and related peripherals
without any cost to Executive. Notwithstanding the above, the parties agree that
the Company cell phone issued to Executive shall remain with and shall become
the property of Executive, and Executive agrees to be responsible for all
expenses and liabilities related thereto after the Separation Date.

 

--------------------------------------------------------------------------------


 

4.                                       Executive Release.  In consideration of
the terms of this Agreement as provided herein, except as to any obligations
provided for or assumed in this Agreement Executive hereby waives and releases
the Company, and each of its affiliated or related entities, partnerships,
parent or subsidiary corporations, members, partners, stockholders, directors,
officers, employees, attorneys, agents, predecessors, successors and assigns,
and each and all of them (collectively referred to as the “Company Releasees”),
from all claims, damages, agreements, charges of discrimination or complaints of
any nature whatsoever, whether or not now known, suspected or claimed, matured
or unmatured, fixed or contingent, which Executive or his successors-in-interest
ever had, now has, or may claim to have against the Company Releasees, or any of
them, whether directly or indirectly, by reason of any act, event or omission
concerning any matter, cause or thing arising prior to the date of execution of
this Agreement, including, without limiting the generality of the foregoing, any
claims relating to or arising out of (i) Executive’s employment or the cessation
of that employment; (ii) any agreement between Executive and any of the Company
Releasees, including, without limitation, the Employment Agreement; (iii) any
tort or tort-type claims; (iv) any federal, state or governmental constitution,
statute, regulation or ordinance, including, but not limited to, Title VII of
the Civil Rights of 1964, the Employee Retirement Income Security Act, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act; (v) any claim for wages, salary, bonuses,
partnership interests, profit sharing, and/or any other compensation or benefit;
(vi) any impairment of Executive’s ability to obtain subsequent employment; or
(vii) any permanent or temporary disability or loss of future earnings as a
result of injury or disability arising from or associated with employment or the
termination of the employment relationship with any of the Company Releasees.
This release does not waive or release any claim Executive may have to
unemployment or workers’ compensation benefits. This release includes a waiver
of any rights Executive may have under Section 1542 of the California Civil
Code, or any similar statute or law of any other state, regarding the waiver of
unknown claims. Such Section 1542 provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Notwithstanding the provisions of such Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, Executive
understands and agrees that this Agreement is intended to include in its effect,
without limitation, all claims, if any, which Executive may have and which
Executive does not now know or suspect to exist in his favor against the Company
Releasees, and this Agreement extinguishes any and all of those claims.

 

5.                                       Company Release.  As additional
consideration to Executive, and except as to any obligations provided for or
assumed in this Agreement, the Company hereby waives and releases Executive, and
each of his attorneys, agents, predecessors, successors and assigns, and each
and all of them (collectively referred to as the “Executive Releasees”), from
all claims, damages, agreements, or complaints of any nature whatsoever, whether
or not known, suspected or

 

2

--------------------------------------------------------------------------------


 

claimed, matured or unmatured, fixed or contingent, which the Company or its
successors-in-interest ever had, now has, or may claim to have against the
Executive Releasees, or any of them, whether directly or indirectly, by reason
of any act, event or omission concerning any matter, cause or thing arising
prior to the date of execution of this Agreement, including, without limiting
the generality of the foregoing, any claims relating to or arising out of
(i) Executive’s employment or the cessation of that employment; (ii) any
agreement between Executive and any of the Company Releasees, including, without
limitation, the Employment Agreement; (iii) any tort or tort-type claims;
(iv) any claim for fraud, self-dealing, or similar claim; and (v) any federal,
state or governmental constitution, statute, regulation or ordinance. This
release includes a waiver of any rights the Company may have under Section 1542
of the California Civil Code (the language of which is set forth above in
paragraph 4), or any similar statute or law of any other State, regarding the
waiver of unknown claims. Notwithstanding the provisions of such Section 1542,
and for the purpose of implementing a full and complete release and discharge of
all claims, the Company understands and agrees that this Agreement is intended
to include in its effect, without limitation, all claims, if any, which the
Company may have and which the Company does not now know or suspect to exist in
its favor against Executive Releasees, and this Agreement extinguishes any and
all of those claims.

 

6.                                       Acknowledgement.  Executive represents
that he has had an opportunity to discuss all aspects of this Agreement with his
legal counsel, and understands all provisions of this Agreement and is
voluntarily entering into its terms. Executive acknowledges that he has been
advised in writing that he has the right to and may consult with an attorney
before executing this Agreement, and acknowledges that he has had the
opportunity to consult an attorney.

 

7.                                       Public Statements.  Executive agrees
that he shall not directly or indirectly, make or ratify any statement, public
or private, oral or written, to any person that disparages, either
professionally or personally, the Company or its subsidiaries and affiliates,
past and present, and each of them, as well as its and their directors, officers
and employees, and each of them, and the Company agrees that it shall not
directly or indirectly, make or ratify any statement, public or private, oral or
written, to any person that disparages Executive, either professionally or
personally.

 

8.                                       Indemnity.  The Company and Executive
expressly acknowledge that the provisions of their Indemnity Agreement, and the
provisions of the Employment Agreement set forth in paragraph 1 above, continue
to apply to Executive and the Company. Accordingly, the Company covenants and
agrees that so long as Executive shall be subject to any possible Proceeding (as
defined below), the Company, subject to the terms hereof, shall promptly obtain
and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) in reasonable amounts from established and reputable
insurers. In all D&O Insurance policies, Executive shall be provided the same
rights and benefits as are accorded to the most favorably insured of the
Company’s directors and officers. Notwithstanding anything in this Section 8,
the Company shall have no obligation to obtain or maintain D&O Insurance if the
Company determines in good faith that insurance is not reasonably available, the
premium costs for insurance are disproportionate to the amount of coverage
provided or the coverage provided by insurance is so limited by exclusions that
it provides an insufficient benefit. For purposes of this Section 8, the term
“Proceeding” shall include any threatened, pending or completed action,

 

3

--------------------------------------------------------------------------------


 

suit or proceeding, whether brought by or in the name of the Company or
otherwise and whether of a civil, criminal or administrative or investigative
nature, by reason of the fact that Executive is or was a director and/or officer
of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another enterprise, whether or not he is
serving in such capacity at the time any liability or expense is incurred for
which indemnification or reimbursement is to be provided under the Indemnity
Agreement.

 

9.                                       Miscellaneous Provisions.

 

9.1.                              Personal Service.  This Agreement is personal
to Executive and shall not, without the prior written consent of the Company, be
assignable by Executive.

 

9.2.                              Successors.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns and
any such successor or assignee shall be deemed substituted for the Company under
the terms of this Agreement for all purposes. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the stock of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.

 

9.3.                              Modification.  This Agreement may not be
amended or modified other than by a written agreement executed by an Executive
Officer of the Company.

 

9.4.                              Complete Agreement.  This Agreement
constitutes and contains the entire agreement and final understanding concerning
Executive’s employment relationship with the Company and the other subject
matters addressed herein and therein between the parties, and supersedes and
replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matters hereof and thereof;
provided, however, that notwithstanding anything to the contrary in this
Agreement, Sections 7 (Confidential Information), 8 (Inventions and Patents),
9 (Non-Competition), 10 (Non-Solicitation of Customers), 11 (Noninterference
with Employees), 12 (Assistance in Patent Applications) and 13 (Indemnity) of
the Employment Agreement, which are incorporated herein by reference, shall
continue to apply in accordance with their terms, and nothing herein or therein
shall limit or otherwise modify the indemnification obligations of the Company
in favor of Executive under the Company’s Certificate of Incorporation, Bylaws
or the Indemnity Agreement. Except as contained in the foregoing proviso, any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party.

 

9.5.                              Litigation and Investigation Assistance. 
Executive agrees to cooperate to the extent reasonably requested in the
Company’s defense against any threatened or pending litigation or in any
investigation or proceeding that relates to any events or actions which occurred
during the term of Executive’s employment.  The Company shall reimburse
Executive for all reasonable, out of pocket expenses incurred by Executive in
fulfilling his obligations under this Section 9.5.

 

4

--------------------------------------------------------------------------------


 

9.6.                              Severability.  If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of the Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

 

9.7.                              Specific Performance.  It might be impossible
to measure in money the damage to a party if another party breaches this
Agreement. If any such failure occurs, the party damaged might not have an
adequate remedy at law or in damages. Therefore, each party consents to the
issuance of an injunction or other appropriate relief, and the enforcement of
other equitable remedies, against it to compel performance of this Agreement.

 

9.8.                              Choice of Law.  This Agreement shall be deemed
to have been executed and delivered within the State of California, and the
rights and obligations of the parties hereunder shall be construed and enforced
in accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws.

 

9.9.                              Cooperation in Drafting.  Each party has
cooperated in the drafting and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against any party on the basis that the party was the drafter.

 

9.10.                        Counterparts.  This Agreement may be executed in
counterparts, and each counterpart, when executed, shall have the efficacy of a
signed original. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

 

9.11.                        Arbitration.  As a material inducement to enter
into this Agreement, to the fullest extent allowed by law, any controversy,
claim or dispute between Executive and the Company will be submitted to final
and binding arbitration before a single neutral arbitrator in Orange County,
California for determination in accordance with the JAMS Employment Arbitration
Rules, as the exclusive remedy for such controversy, claim or dispute. In any
such arbitration, the parties may conduct discovery to the same extent as would
be permitted in a court of law. The arbitrator shall issue a written decision,
and shall have full authority to award all remedies which would be available in
court. The Company shall pay the arbitrator’s fees and any JAMS administrative
expenses. Any judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS TO
TRIAL BY JURY. This bilateral arbitration agreement is to be construed as
broadly as is permissible under relevant law. In connection with any arbitration
proceeding commenced hereby, the prevailing party shall be entitled to
reimbursement of its reasonable attorney’s fees and costs.

 

9.12.                        Headings.  The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

9.13.                        Waiver.  No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an Executive Officer of
the Company. No waiver by either party of any breach

 

5

--------------------------------------------------------------------------------


 

of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

 

9.14.                        Expenses.  Each party shall bear their own legal
expenses and costs in connection with the negotiation, preparation and execution
of this Agreement. In the event that any action or proceeding is brought in
connection with this Agreement, the prevailing party therein shall be entitled
to recover its costs and reasonable attorney’s fees

 

9.15.                        Publicity.  To the extent the Company or Executive
desire to publicly announce the existence of this Agreement, or the termination
of Executive’s Employment Agreement, or as may be required by applicable law,
both parties agree to not make any public announcement or disclosure without the
other party’s prior written consent, such consent not to be unreasonably
withheld.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

By:

/s/Steven G. Murdock

 

 

Steven G. Murdock

 

 

Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/Paul E. Ross

 

Paul E. Ross

 

6

--------------------------------------------------------------------------------